Citation Nr: 1500535	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-04 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for thoracic and lumbar degenerative disc disease (DDD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service in the U.S. Navy from June 1960 to September 1963.  

This matter came before the Board of Veterans' Appeals (Board) from a rating decision in December 2010 of a Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for thoracic and lumbar DDD and service connection for a chronic cervical spine disability.  The Veteran appealed that decision but in his February 2011 notice of disagreement (NOD) he specified that he was appealing only the denial of service connection for thoracic and lumbar DDD, and not the denial of service connection for a cervical spine disability.  

The Veteran had requested a personal hearing in this appeal before a hearing officer at the RO (called a travel Board hearing).  However, he subsequently withdrew that request in lieu of an Informal Conference, which was conducted in January 2012.  

Subsequently, the Veteran testified before the undersigned at the RO.  A transcript thereof is contained within Virtual VA.  At the hearing he requested that his case be advanced on the docket due to his age.  Page 24 of the transcript.  However, 38 C.F.R. § 20.900(c)(1) provides that a case may be advanced on the docket due to age if the claimant is 75 years or more of age.  Because the Veteran was born in September 1942, he does not meet this requirement.  No other cause for advancement on the docket was asserted, i.e., serious illness for financial hardship.  Moreover, the motion for advancement was not made in writing, as required by 38 C.F.R. § 20.900(c)(2).  

The appeal is REMANDED and VA will notify the appellant if further action is required.  



REMAND

The service treatment records (STRs) reflect that the June 1960 examination for service entrance was negative, as was an adjunct medical history questionnaire.  
In June 1962 the Veteran complained of low back after straining while lifting.  An examination revealed no accentuated spinal deviation on palpation, and range of motion was fair with some pain on extension.  The impression was muscle spasm due to a strain.  He was instructed to apply heat for 30 minutes and to take medication as needed.  While the Veteran sought treatment for other complaints in service, to include his right knee and right ankle, there was no other reference to the back.  The August 1962 examination for service discharge was negative.  

Private medical records show that the Veteran was hospitalized at the Anderson Memorial Hospital in February 1972 for back pain.  No history was reported as to the duration of any back pain or the etiology thereof. 

A February 1973 Operative Report from the Anderson Memorial Hospital shows that the Veteran had a semi-hemilaminectomy and discectomy at L5-S1 on the right.  

Thereafter, the record is silent for complaints, treatment, diagnoses or evaluation for disability of the Veteran's back until 2009. 

On VA examination in November 2010 the Veteran reported that in 1962 he was removing the pontoon from a hatch on board a ship and that when he bent over to lift it up, his back locked while in flexion.  He stated that he had to be lifted from the hole in which he was working and had been hospitalized on board the ship and given traction for three days with good response.  He further stated that he never made a full recovery from this injury and has had progressively increasing pain since.  Private medical records from the Anderson Memorial Hospital dated February 1972 showed the Veteran had had a semi-hemilaminectomy and discectomy, L5-S1, right, and was diagnosed with ruptured lumbar disk.  It was noted that lumbar magnetic resonance imaging dated May 12, 2010 showed a disk protrusion with a small annular tear at L5-S1, compressing the left S1 nerve root.  There was degenerative central canal stenosis with concentric thecal sac compression at L4-L5 and to a lesser degree at L3-L4.  Degenerative stenosis involved the intervertebral nerve root canals of the L4-L5 and the L5-S1 levels bilaterally.  The examiner also noted a thoracic spine X-ray in August 2010 showed multilevel discogenic degenerative changes within the mid and lower thoracic spine.  The examiner diagnosed thoracic and lumbar degenerative disk disease.  

After a review of the claims folder, the examiner stated that there was no evidence that the Veteran had chronic or ongoing back problems during active military duty.  Additionally, the examiner stated that one episode of back strain in 1962 was apparently acute and transitory, and no further notes were found to indicate that there were any permanent sequelae from that injury.  The examiner opined that he believed that the Veteran's thoracic and lumbar degenerative disk disease was likely due to chronic degeneration over time and that it was less likely as not that the currently diagnosed back disability was incurred in or was a result of military service.  

Dr. C.M.R. reported, in the March 2012 statement, that he had treated the Veteran for back issues.  The Veteran had related a history of having had a low back injury during service in 1961 which required his hospitalization for 3 days, and then he improved.  However, despite the fact that he had not sought additional in-service treatment he had continued to have pain and discomfort which he self-treated symptomatically.  The physician had discussed with the Veteran the physician's opinion that it was not unusual for patients with injuries, especially ones requiring hospitalization, for 3 days to no seek additional medical attention.  It was stated that the initial injury hastened the post-traumatic degenerative changes and arthritis.  It was the physician's opinion that "it is more likely than not that the instigating incidence of the back problems was the initial injury of 1961."  Significantly, Dr. C.M.R. made no mention of the Veteran's postservice back injury.  This statement was on file at the time of the June 2012 Supplemental Statement of the Case (SSOC).  

At the travel Board hearing the Veteran testified that he injured his back during service when lifting the hatch of a cargo hole.  He had been unable to straighten up due to pain had had to be lifted out of the cargo hole; he was then taken to sick bay where he was placed in a body case, almost up to his knees, and placed in traction as well as medication.  Page 5 of the transcript.  He had been in sick bay for three days, after which he was placed on light duty and trained in a different military occupational specialty, operating a crane, in which he did not have to lift anything heavy.  Page 6.  He had been seen for his back during service only on this one occasion.  Page 7.  

After service he had another back injury in 1971, and he was able to obtain some records in 1972 of the Anderson Memorial Hospital, when he was 29 years of age.  Page 7.  He believed that after service he had been hospitalized twice prior to having had back surgery in 1972, and on one occasion was placed in traction.  Page 8.  The service representative stated that they had been unable to obtain those private clinical records, but did have the records of the 1972 surgery.  Page 9.

As to his postservice back injury, this related to his having been a supervisor with "J. P. Stevens" which was a textile plant in Anderson.   Page 10. This back injury had been within 10 years of his postservice back surgery and caused the same kind of symptoms he had during service.  Page 11.  

The Veteran testified that he had gotten his private physician (apparently Dr. C.M.R.) to write a statement that it was possible that the in-service back injury was responsible for the Veteran's current back problems.  Page 12.  The Veteran believed that he had not had an examination for service discharge.  Pages 15 and 16.  The Veteran's representative's request was granted for 60 days within which to submit additional evidence, including records of a Dr. P. relating to back treatment in about the last 6 to 8 months, and records of Dr. C.M.R.  The Veteran testified that he believed that VA nexus examination (in November 2010) was inadequate.  Page 18.  The presiding Acting Veterans Law Judge explained the three elements for granting service connection based on incurrence and why the RO had denied the claim.  Page 19.  

The Veteran and his representative submitted additional private medical records later in July 2013, without a waiver of initial RO consideration of such evidence.  These records include a duplicate of the March 2012 statement from Dr. C.M.R.  These additionally submitted medical records show that on several occasions it was noted that the Veteran had had two back injuries, one during service and one after service during his employment, and after the second injury he had back surgery.  
38 C.F.R. § 20.1304(c) requires that such evidence be referred to the RO for preparation of an SSOC unless initial RO consideration of the additional evidence is waived in writing. 

Based on the information from the Veteran and his representative at the travel Board hearing it does not appear the records of the Veteran's initial postservice treatment for back disability in the 1970s is available.  Nevertheless, since private clinical records and the Veteran's testimony show that he sustained a work-related back injury in the early 1970, it is logical to believe that he filed or may have filed a claim for Workers Compensation.  It is possible that any such records from the appropriate governmental agency may still have these records despite the passage of several decades.  Accordingly, the appropriate steps should be taken to obtain or attempt to obtain any additional private clinical records in the early 1970s and any Workers Compensation records.  

Also, inasmuch as the 2010 VA examiner's opinion did not note or address the Veteran's postservice back injury, an addendum opinion should be obtained, or the Veteran should be afforded a new VA examination, which addresses the impact, if any, of the Veteran's postservice work-related back injury on his currently diagnosed DDD.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  

In particular, he should be requested to provide all information relative to all postservice treatment in the 1970s for his back, and to execute and return the needed authorization or release forms for obtaining such records.  

Also, contact the Veteran and request that he provide as much clarifying information as possible, including any claim or docket number, as to all postservice claims that he may have made for Worker's Compensation benefits for any injury or injuries which have occurred after his 1963 discharge from active service.  He should be requested to execute and return the necessary authorization(s) or release(s) to obtain such records.

Based on his response, the RO must attempt to procure copies of all such records from the identified sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence should be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO should notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative should then be given an opportunity to respond. 

2.  After the completion of the foregoing development or after a reasonable period of time has elapsed for completion of the above, refer the case to the examiner that conducted the 2010 VA examination for an addendum opinion.  If this cannot be done, schedule the Veteran for an appropriate VA examination to ascertain the etiology of his currently diagnosed back disability.  

The examination report should include the complete rationale for all opinions expressed.  All necessary special studies or tests should be accomplished.  The claims folders must be made available to the examiners for review prior to, and during, the examination.

The examiner should carefully review the evidence of record, the Veteran's statements, and the clinical evidence, and conduct a thorough examination.  The Veteran's statements, and any corroborating evidence, may serve to support any medical determination to the extent the statements may be reasonably made by a layperson.  For example, the Veteran, as a layperson may address what he personally observed or experienced, including current or past symptoms, and what a physician previously told him.  The examiner must not accept lay statements beyond the ambit of lay knowledge or comprehension, such as a statement by the Veteran that he currently suffers from a medical illness which has not been diagnosed by appropriate medical personnel.  The examiner may accept that a physician told the Veteran certain things, for purposes of establishing etiology or a diagnosis, but does not have to accept the Veteran's personal knowledge of such matters.  The examiner should also address whether any statements or evidence are contradicted or reasonably questioned based on other evidence of record.  

* The examiner should discuss not only the impact of the Veteran's in-service back injury but also the impact of the Veteran's postservice work-related back injury, particularly with respect to the opinion rendered by Dr. C.M.R. in March 2012.  

* The examiner must express an opinion as to whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that any current low back disability is related to active military service.  

* The examiner should discuss the significance, if any, of the in-service diagnosis of muscle spasm due to a strain and render an opinion as to whether is it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that the Veteran continued to have chronic disability of the back even if he had additional or superimposed disability(ies) of the back from a postservice injury.  

If the examiner determines that an opinion cannot be rendered without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual etiology(ies) is or are due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

3.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of the case.  

The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative an SSOC, and afford the appropriate period of time within which to respond thereto.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

